Citation Nr: 0619382	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  03-20 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1944 to March 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Reno Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was before 
the Board in July 2004 when it was remanded for additional 
development.  In July 2004, the veteran testified at a 
videoconference hearing before the undersigned; a transcript 
of that hearing is of record.  At the hearing, the 
undersigned granted a motion to advance this case on the 
docket because of the veteran's advanced age.


FINDING OF FACT

On VA examinations, the veteran's hearing acuity was shown to 
be: level VI in the right ear and level I in the left ear in 
January 2003; level VI in the right ear and level III in the 
left ear in September 2003; and level VII in the right ear 
and level II in the left ear in August 2004.


CONCLUSION OF LAW

A rating in excess of 10 percent for bilateral hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 
4.86, Tables VI, VIA and VII, Diagnostic Code (Code) 6100 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A November 2002 letter explained 
the evidence necessary to substantiate the claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or information he had that might support his claim.  
While the veteran was not provided with notice regarding 
disability ratings and effective dates prior to the rating 
decision on appeal, the purpose of this notice was fulfilled 
when service connection was granted and an initial disability 
rating and effective date were assigned; thus, any technical 
notice deficiency (including in timing) earlier in the 
process was not prejudicial to the veteran.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A May 2003 
statement of the case (SOC) and a December 2005 supplemental 
SOC provided the veteran with notice of the criteria for 
rating hearing loss and readjudicated the matter.  See 
38 U.S.C.A. § 7105.  The veteran has had ample opportunity to 
respond/ supplement the record.  Finally, neither the veteran 
nor his representative alleges that notice in this case was 
less than adequate.

The veteran's pertinent treatment records have been secured.  
He has not identified any records of VA or private 
evaluations or treatment for hearing loss that remain 
outstanding.  Significantly, hearing loss ratings are based 
on puretone audiometry and controlled speech discrimination 
testing by a state-licensed audiologist.  The RO arranged for 
VA audiological evaluations (with audiometric studies) in 
January 2003, September 2003 and August 2004.  Thus, VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

Bilateral Hearing Loss Disability

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38  
C.F.R. Part 4.  The percentage ratings contained in the  
Rating Schedule represent, as far as can be practicably  
determined, the average impairment in earning capacity  
resulting from diseases and injuries incurred or aggravated  
during military service and their residual conditions in  
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings under a  
Diagnostic Code applies, the higher evaluation is assigned if  
the disability picture more closely approximates the criteria  
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Under the applicable rating criteria, bilateral hearing loss 
disability is rated based on examination results including a 
controlled speech discrimination test (Maryland CNC), and 
puretone audiometry of thresholds at 1000, 2000, 3000, and 
4000 Hertz with an average puretone threshold obtained by 
dividing these thresholds by four.

Once these test results have been obtained, employing Table 
VI, a Roman numeral designation of auditory acuity level for 
hearing impairment is ascertained based on a combination of 
the percent of speech discrimination and the puretone 
threshold average. Once a Roman numeral designation of 
auditory acuity level for each ear has been determined, Table 
VII is used to determine the percentage evaluation for 
bilateral hearing loss by combining the Roman numeral 
designations of auditory acuity level for hearing impairment 
of each ear. 38 C.F.R. § 4.85.

There is an alternate method of rating hearing loss in 
defined instances of exceptional hearing loss. In such 
exceptional cases, the Roman numeral designation for hearing 
loss of an ear may be based on puretone threshold average 
only, and the rating is determined using Table VIA, or Table 
VI, whichever results in the higher Roman numeral.  
Exceptional hearing exists when the puretone thresholds at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz are each 
55 decibels or more; or where the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Each ear will be rated separately.  38 C.F.R. 
§ 4.86.

Once the evidence is assembled, the Board is responsible for  
determining whether the preponderance of the evidence is  
against the claim.  If so, the claim is denied; if the  
evidence is in support of the claim or is in equal balance,  
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran served on active duty from February 1944 to March 
1946.  Service personnel records show that he was a gunner in 
the Air Force.

VA treatment records dated in June 2002 note the veteran's 
complaints of hearing loss and clinical findings of 
sensorineural hearing loss.  Hearing aids were recommended.

In June 2002, the veteran submitted a claim for service 
connection for bilateral hearing loss disability.  

On January 2003 VA audiological evaluation puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
70
80
85
LEFT
N/A
30
35
70
75
The average puretone thresholds were 75 decibels in the right 
ear and 52 in the left ear.  Speech audiometry revealed 
recognition ability of 92 percent in each ear. 

By rating decision in February 2003, the RO granted service 
connection for bilateral hearing loss disability, and 
assigned a noncompensable evaluation, effective June 14, 
2002.  Thereafter, the veteran disagreed with the rating 
assigned.

On September 2003 VA audiological evaluation puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
65
75
80
85
LEFT
N/A
45
55
80
85

The average puretone thresholds were 76 decibels, right ear 
and 66 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 84 
percent in the left ear. 

By rating decision in January 2004, the RO granted an 
increased, 10 percent rating for the veteran's service-
connected bilateral hearing loss disability, effective June 
14, 2002.  Thereafter, he continued his appeal.

At the July 2004 videoconference hearing, the veteran 
testified that his hearing had become noticeably worse since 
the last VA examination in September 2003.  At the hearing, 
he submitted a statement signed by hiss friends, indicating 
that they had observed his problem hearing normal 
conversation.

On August 2004 VA audiological evaluation puretone 
thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
75
90
80
80
LEFT
N/A
25
35
65
60
The average puretone thresholds were 81 decibels in the right 
ear and 46 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and 90 percent in the left ear.  

The veteran's statements describing his symptoms are  
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be  
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

Under the applicable schedular criteria, the audiometry 
findings of record do not support the assignment of a rating 
in excess of 10 percent for any period of time since the 
veteran filed his claim.

Analyzing the results of the January 2003 audiogram, the  92 
percent speech recognition score and 75-decibel average 
puretone threshold in the right ear warrant a Level "II"  
designation for the right ear.  The 92 percent speech 
recognition score and a 52-decibel average puretone threshold 
in the left ear warrant a Level "I" designation for the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, 
numeric designations of "I" for the better ear and "II" for 
the poorer ear warrant a noncompensable rating.  38 C.F.R. § 
4.85, Code 6100.

The results of this audiological evaluation also reveal an 
exceptional pattern of hearing loss in the right ear because 
the puretone threshold at each of the 4 frequencies exceeds 
55 decibels.  Therefore, Table VIA is for application. 38 
C.F.R. § 4.86(a).  Table VIA reveals Level VI hearing in the 
right ear.  Combining this with the Level I hearing shown in 
the left ear also results in a noncompensable (0 percent) 
rating under Table VII.  38 C.F.R. § 4.85, Code 6100.

Analyzing the results of the September 2003 audiogram, the 80 
percent speech recognition score and 76-decibel average 
puretone threshold in the right ear warrant a Level "V" 
designation for the right ear.  The 84 percent speech 
recognition score and a 66-decibel average puretone threshold 
in the left ear warrant a Level "III" designation for the 
left ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, 
numeric designations of "III" for the better ear and "V" for 
the poorer ear warrant a 10 percent rating.  38 C.F.R. § 
4.85, Code 6100.

The results of this audiological evaluation reveal an 
exceptional pattern of hearing loss in the right ear because 
the puretone threshold at each of the 4 frequencies exceeds 
55 decibels.  Therefore, Table VIA is for application.  
38 C.F.R. §  4.86(a).  Table VIA reveals Level VI hearing in 
the right ear.  Combining this with the Level III hearing 
shown in the left ear results in a 10 percent rating under 
Table VII.  38 C.F.R. §  4.85, Code 6100.

Analyzing the results of the August 2004 audiogram, the 88 
percent speech recognition score and 81-decibel average 
puretone threshold in the right ear warrant a Level "III" 
designation for the right ear.  The 90 percent speech 
recognition score and a 46-decibel average puretone threshold 
in the left ear warrant a Level "II" designation for the left 
ear.  See 38 C.F.R. § 4.85, Table VI.  Under Table VII, 
numeric designations of "II" for the better ear and "III" for  
the poorer ear warrant a noncompensable percent rating.  38 
C.F.R. § 4.85, Code 6100.

The results of this audiological evaluation likewise reveal 
an exceptional pattern of hearing loss in the right ear 
because the puretone threshold at each of the 4 frequencies 
exceeds 55 decibels.  Therefore, Table VIA applies.  
38 C.F.R. § 4.86(a).  Table VIA reveals Level VII hearing in 
the right ear.  Combining this with the Level II hearing 
shown in the left ear results in a 10 percent rating under 
Table VII.  38 C.F.R. § 4.85, Code 6100.

While the Board has considered the veteran's assertions that 
he has problems with hearing and is entitled to a higher 
rating, as indicated above, schedular ratings for hearing  
loss disability are assigned based on a mechanical 
application of  the average puretone thresholds and speech 
discrimination percentages to the tables furnished in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  As the evaluation of hearing loss is based 
on objective testing, the Board has no real discretion in 
this regard and must predicate its determination on the basis 
of the results of the audiology studies of record.   

ORDER

A rating in excess of 10 percent for the veteran's bilateral 
hearing loss disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


